DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-17, drawn to a method of treatment comprising administering a formulation comprising a local anesthetic, an NMDA receptor antagonist, and a COX inhibitor, and species elections of (a) ropivacaine, (b) MgSO4, and (c) meloxicam, in the reply filed on April 15, 2021 is acknowledged with appreciation.
Accordingly, Group I (claims 1-6), drawn to a formulation and Group III (claims 18-20), drawn to a different method of treatment are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, submitted herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(a)	Claim 10 is unclear in the following aspects: First, the phrase "or any other appropriate local anesthetic" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Second, the term "appropriate” in claim 10 is a relative term which renders the claim indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, an anesthetic that is “appropriate” for the treatment of one type of pain in a certain subject may not be “appropriate” for the treatment of another type of pain in a different subject. 
	(b)	Claim 11 is unclear because the phrase "or any other NMDA receptor antagonist or phencyclidine derivative" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or any other NMDA 
	(c)	Regarding claim 12 the phrase "or any other parenteral drug in this class" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	Therefore, the metes and bounds of said claims cannot be ascertained

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Misiolek et al, (Anaesthesiology Intensive Therapy 2014).
The disclosure of prior-filed applications Provisional Application No. 61/856,979 and parent Application No. 14/337,819 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the limitation of reducing nausea and vomiting in a subject, recited in claim 7 of the instant application. Accordingly, this application is afforded the priority date of parent Application No. 14/997,046, filed January 15, 2016.
Claim 7 is directed to a method of treating pain, reducing exposure to opioids and reducing nausea and vomiting in a subject in need of such treatment, comprising local anesthetic, about 0.01-3.0 mg/cc of an NMDA receptor antagonist, and about 0.01-1.2 mg/cc of a COX inhibitor, (more specifically in a single injection (claim 16).  Claim 8 limits wherein the formulation additionally comprises an alpha agonist, a steroid, a Transient Receptor Potential channel agonist or antagonist, a beta-iaetam antibiotic, a protein kinase inhibitor, a competitive or non-competitive glycine or glutamate antagonist, a glutamate or glycine inhibitor, a cyclooxygenase 3 inhibitor, vancomycin, tranexamic acid, or combinations thereof, (more specifically a Transient Receptor Potential Vaniltoid (TRPV) receptor agonist or antagonist, acetaminophen, paracetamol, dexamethasone, a corticosteroid, cephazolin, vancomycin, tranexamio acid, or a combination thereof (claim 9)).  Claim 10 limits the local anesthetic and the maximum dosage, wherein the wherein the local anesthetic comprises Bupivacaine Hydrochloride or Levobupivacaine Hydrochloride at a max dosage of 2 to 2.5 mg/kg, Ropivacaine Hydrochloride (max dosage 2 to 3 mg/ kg), or Lidocaine Hydrochloride (max dosage 3 to 4.5 mg/kg).  Claim 11 limits the NMDA receptor antagonist to ketamine, trolamine, MgSO4, dextromethorphan, tramadol, or meperidine.  Claim 12 limits the COX inhibitor to ketorolac, Acetaminophen, parecoxib, ibuprofen, meloxicam, diclofenac, or ketoprofen. Claim 13 limits the administration to an injection.  Claims 14 and 15 limit the route and timing of administration. Claim 17 limits the administration to a continuous infusion rate of about 0.1 ml to 10 ml per hour.
	Misiolek et al teach multimodal approach to acute pain relief (please see page 222, column 1, at “The multimodal concept of acute pain relief”), for achieving the effect of reducing opioid doses (see page 229, column 1 at “Opioid-associated intravenous administration of the local anesthetic lidocaine at 0.5-1 mg/kg hr, the NMDA receptor antagonist tramadol at 10-20 mg, the COX inhibitor ketoprofen at 50-100 mg, and optionally paracetamol (acetaminophen) at 0.5-1.0 g,  please see page 233, column 2, under “Pharmacotherapy After Surgery.” Misiolek et al discuss the benefits of administering a local anesthetic in multimodal therapy, specifically lidocaine, wherein: “significantly lower rates of atony and post-operative intestinal obstruction, nausea and vomiting were observed, which translated into shorter hospitalisations. The perioperative use of lidocaine reduces opioid requirements by 40%...” [emphasis added] (please see page 231, column 2, lines 21-25 under “Lidocaine”). Alternatively, Misiolek et al disclose the intravenous administration of the local anesthetic lidocaine at 0.5-1 mg/kg, the NMDA receptor antagonist ketamine at 50 mg, the COX inhibitor ketoprofen at 50-100 mg and/or paracetamol at 1.0-2.0 g, please see page 234, column 2, under “Pharmacotherapy Before Surgery.” Misiolek et al teach wherein the administration is via i.v. injection or infusion at page 233, column 2, or page 234, column 2.
	As such, Misiolek et al teach the combination administration of lidocaine, tramadol and ketoprofen via intravenous injection for the treatment of acute pain, but do not explicitly disclose wherein the ingredients are combined in a single formulation.
	Yet, based on the teaching of Misiolek et al, one skilled in the art would reasonably predict that combining lidocaine, tramadol, ketoprofen and/or paracetamol in a single pharmaceutical formulation for administration via single injection or a continuous infusion to a subject in need thereof is recognized as within the ordinary capabilities of one skill in the art, and would result in the successful treatment of pain.  Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed 
Regarding the dosage amount of each ingredient: the starting point of lidocaine is 0.5-1 mg/kg, tramadol is 10-20 mg, ketoprofen is 50-100 mg, and paracetamol (acetaminophen) is 0.5-2.0 g in the cited art.  It would have been obvious for one of ordinary skill in the art to use the starting point of each ingredient as disclosed by Misiolek et al and optimize these amounts in a single composition to administer via intravenous injection or infusion with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage, timing of administration and/or infusion rate) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.  
	As such, a prima facie case of obviousness is established.
Conclusion
9.	In conclusion, claims 1-20 are pending. Claims 1-6 and 18-20 are presently withdrawn from consideration as directed to a non-elected invention.  Claims 7-17 are rejected.  No claim is currently allowable.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG D RICCI/Primary Examiner, Art Unit 1611